Citation Nr: 0326565	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  97-13 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than July 12, 
1991, for the award of a permanent and total disability 
rating for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an August 1996 RO decision which granted 
a permanent and total disability rating for pension purposes 
effective July 12, 1991; the veteran appeals for an earlier 
effective date for this benefit.  He also appeals a May 1998 
RO decision which denied service connection for bilateral 
hearing loss.  


FINDINGS OF FACT

1.  Bilateral hearing loss is due in part to combat noise 
exposure during the veteran's active military service.

2.  Claims for pension benefits were denied by the Board in 
January 1979, March 1985, and July 1989.  The veteran next 
filed a claim for pension benefits which was received by the 
RO on July 12, 1991; that claim remained open until the RO 
granted a permanent and total disability rating for non-
service-connected pension purposes, effective July 12, 1991.  
It is neither claimed nor shown that his disabilities were so 
incapacitating as to prevent him from filing a pension claim 
for at least 30 days following the date of permanent and 
total disablement.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003). 

2.  The criteria for an earlier effective date, for a 
permanent and total disability rating for non-service-
connected pension purposes, are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statements of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and additional VA examinations are not necessary to 
decide the claims.  The Board finds that the notice and duty 
to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Service connection for bilateral hearing loss

The veteran had active duty in the Army from April 1951 to 
March 1953, including combat service in Korea during the 
Korean War.  He was awarded the Medical Combat Badge and the 
Purple Heart Medal.  Service connection is currently in 
effect for residuals of a shell fragment wound of the right 
zygomatic area, and for an anxiety disorder.

The veteran contends, in part, that his current hearing loss 
is due to combat noise exposure (acoustic trauma).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service medical records from the veteran's 1951-1953 active 
duty do not show hearing loss.  The veteran was wounded in 
the right zygomatic area as the result of enemy mortar fire.  
On the service separation examination, no hearing loss was 
noted, although only voice testing was done.  The veteran has 
given a credible account of gradually deteriorating hearing 
since service.  A 1997 VA audiology examination indicates 
test results reflecting a current bilateral hearing loss 
disability under the standards of 38 C.F.R. § 3.385.  Bearing 
in mind that the veteran is a combat veteran, and noting the 
provisions of 38 U.S.C.A. § 1154, the Board finds a 
reasonable basis for finding that the veteran's current 
bilateral hearing loss disability is due at least in part to 
combat noise exposure during service.

The Board concludes that the veteran's bilateral hearing loss 
was incurred in service, warranting service connection.  The 
benefit-of-the-doubt rule has been applied in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Earlier effective date for pension grant

The law provides that a veteran of a period of war who meets 
service and income requirements, and who is permanently and 
totally disabled from disability not the result of his own 
willful misconduct, shall be paid non-service-connected 
pension.  38 U.S.C.A. § 1521.  

Unless specifically provided otherwise, the effective date of 
an award of pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of VA 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  It is otherwise provided that if the 
veteran was prevented, by reasons of a disability which was 
so incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran.  While rating board judgment must be applied to the 
facts and circumstances of each case, extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented filing the claim.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1).

The veteran contends that the effective date for pension 
entitlement should be in July 1981, the date he was found 
disabled by the Social Security Administration (SSA).  

However, claims for pension entitlement were previously 
denied by the Board in decisions dated in January 1979, March 
1985, and July 1989.  Those decisions are final.  38 U.S.C.A. 
§ 7104.  Where there has been a prior final denial, the award 
of VA benefits may not be effective earlier than the date the 
VA received the particular application for which the benefits 
were granted.  Washington v. Gober, 10 Vet.App. 391 (1997).  
Moreover, the SSA decision and records were before the Board 
at the time of the July 1989 Board decision.  Thus, as a 
result of the final October 1966 Board decision, the 
effective date of the grant of a permanent and total 
disability rating for pension purposes may not, as a matter 
of law, be based on the old SSA decision.     

After the July 1989 denial, the veteran next submitted a 
claim which was received by the RO on July 12, 1991.  There 
is no indication of an informal claim between July 1989 and 
July 1991, nor does the evidence indicate that the veteran 
was hospitalized or otherwise incapable of filing a claim 
prior to July 1991.     

Accordingly, there is no entitlement to an effective date 
prior to July 12, 1991, for a permanent and total disability 
rating for pension purposes.  The preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra, 1 Vet.App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is granted. 

An effective date earlier than July 12, 1991, for a permanent 
and total disability rating for pension purposes, is denied.  


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



